Exhibit 99.1 Morgan Stanley For Immediate Release Invesco and Morgan Stanley Announce Pricing of Secondary Common Stock Offering ATLANTA and NEW YORK, November 10, 2010  Invesco Ltd. (NYSE: IVZ) and Morgan Stanley (NYSE: MS) today announced the pricing of 30,891,439 shares of Invescos common stock held by an affiliate of Morgan Stanley. The underwriter has agreed to purchase the Invesco common stock from the selling stockholder at a price of $21.48 per share, which will result in $664 million of proceeds to the selling stockholder. The underwriter may offer the common stock from time to time in one or more transactions in the over-the-counter market or through negotiated transactions at market prices or at negotiated prices. Invesco will not receive any proceeds from the offering. Morgan Stanley & Co. Incorporated is acting as sole book-running manager and underwriter for the offering. Citigroup Global Markets Inc. and Merrill Lynch, Pierce, Fenner & Smith Incorporated are acting as co-managers for the offering. The offering is being made pursuant to an effective shelf registration statement (including a prospectus) on file with the Securities and Exchange Commission, and a prospectus supplement relating to the offering will be filed by Invesco with the Securities and Exchange Commission. Copies of the prospectus supplement and the accompanying base prospectus relating to the offering may be obtained by mail from Morgan Stanley Prospectus Department, 180 Varick Street, 2nd Floor, New York, NY 10014 or by phone at 866-718-1649. This press release shall not constitute an offer to sell or the solicitation of an offer to buy, nor shall there be any sale of these securities in any jurisdiction in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of such jurisdiction. About Invesco Invesco is a leading independent global investment manager, dedicated to helping investors worldwide achieve their financial objectives. By delivering the combined power of our distinctive investment management capabilities, Invesco provides a wide range of investment strategies and vehicles to our retail, institutional and high net worth clients around the world. Operating in 20 countries, the company is listed on the New York Stock Exchange under the symbol IVZ. About Morgan Stanley Morgan Stanley is a leading global financial services firm providing a wide range of investment banking, securities, investment management and wealth management services. The Firms employees serve clients worldwide including corporations, governments, institutions and individuals from more than 1,300 offices in 42 countries. Investor Relations Contact: Invesco:
